Citation Nr: 0913178	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  05-18 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for arthritis of the 
hands.  

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

3.  Entitlement to an increased evaluation for headache 
disorder and scalp nerve irritation, currently rated 10 
percent disabling.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and C.M.


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to September 
1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the claim of service 
connection for arthritis of the hands on the basis that new 
and material evidence had not been presented, and which 
denied an increased evaluation for headache disorder and 
scalp nerve irritation.  

In a June 2005 statement of the case, the RO determined that 
new and material evidence had been received to reopen the 
Veteran's claim of service connection for arthritis of the 
hands, and then denied the claim on the merits.  
Notwithstanding such action, the Board must make an 
independent assessment as to whether new and material 
evidence sufficient to reopen the Veteran's claim has been 
received under 38 U.S.C.A. § 5108.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996) (the Board is required to decide 
whether new and material evidence has been received 
preliminarily to addressing merits; what the RO may have 
determined in this regard is irrelevant).  The issue on 
appeal is phrased accordingly.

This matter is also before the Board on appeal of a March 
2006 rating decision of the Seattle RO, which denied the 
claim of service connection for PTSD.  

In June 2006, the Veteran initiated an appeal with regard to 
an increased evaluation for tinnitus.  However, in statements 
in June 2007 and November 2007, he withdrew the appeal, so 
the tinnitus issue is not in appellate status.  


FINDINGS OF FACT

1.  In a rating decision in April 2002, the RO denied the 
claim of service connection for arthritis of the hands on the 
basis that hand arthritis was not shown to have been incurred 
in service; after the Veteran was notified of the adverse 
determination and of his procedural and appellate rights, he 
did not timely appeal the rating decision.

2.  The additional evidence presented since the rating 
decision in April 2002 by the RO, denying service connection 
for arthritis of the hands, relates to an unestablished fact 
necessary to substantiate the claim of service connection.  

3.  Arthritis of the hands was not affirmatively shown to 
have had onset during service; arthritis of the hands was not 
manifested to a compensable degree within one year from the 
date of separation from service; and arthritis of the hands, 
first diagnosed after service beyond the one-year presumptive 
period, is unrelated to an injury, disease, or event of 
service origin.

4.  The Veteran did not engage in combat with the enemy 
during his period of service from June 1965 to September 
1974; and there is no credible supporting evidence that the 
alleged in-service stressors occurred to support the 
diagnosis of PTSD.

5.  The service-connected headache disorder and scalp nerve 
irritation are manifested by daily headaches and neuralgia, 
which are controlled by medication and are not shown to be 
prostrating or characteristic of migraines.  


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen 
the claim of service connection for arthritis of the hands.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
3.156 (2008).

2.  Arthritis of the hands was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).

4.  The criteria for an evaluation in excess of 10 percent 
for headache disorder and scalp nerve irritation have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 
8100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

A.  Duty to Notify

The notification obligation in this case, with regard to the 
arthritis and headache issues, was accomplished by way of a 
letter from the RO to the Veteran dated in July 2004.  The 
Veteran was notified of the evidence needed to substantiate 
the claim of service connection, namely, evidence of current 
disability; evidence of an injury or disease in service or 
event in service, causing injury or disease; and evidence of 
a relationship between the current disability and the injury, 
disease, or event in service.  The notice included the type 
of evidence needed to substantiate the higher rating claim, 
namely, evidence indicating an increase in severity of the 
service-connected headache disability and the effect that 
worsening has on the claimant's employment and daily life.  
The Veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.

The notification obligation with regard to the PTSD issue was 
accomplished by way of a letter from the RO to the Veteran 
dated in August 2005.  In March 2006, the Veteran was 
provided with notice of the types of evidence necessary to 
establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite initial 
inadequate notice provided to the Veteran, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In any event, since the Board concludes below that 
the preponderance of the evidence is against entitlement to 
service connection and an increased rating, any questions as 
to the appropriate disability rating for the service 
connection claims and effective dates to be assigned are 
rendered moot.  

At this point the Board notes that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  In July 2008, the Veteran was provided with 
the notice required by Vazquez-Flores, and his claim was 
readjudicated in a November 2008 supplemental statement of 
the case, thereby curing any error in the timing of the 
notice.  Thus, VA has satisfied its duty to notify the 
Veteran.

B.  Duty to Assist

The RO provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  The RO has 
also provided the Veteran a PTSD questionnaire for 
information about in-service stressors.  The evidence of 
record contains the Veteran's service treatment records and 
post-service VA and private medical records.  The evidence of 
record also contains several reports of VA examinations with 
regard to the arthritis and headache issues.  The examination 
reports obtained are fully adequate and contain sufficient 
information to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  

With regard to PTSD, VA has not conducted medical inquiry in 
the form of a VA compensation examination in an effort to 
substantiate the claim because there is no credible 
supporting evidence of an in-service stressor.  Under these 
circumstances, a medical examination or medical opinion is 
not required under 38 C.F.R. § 3.159(c)(4).

The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that the duties 
to notify and assist have been satisfied and will proceed to 
the merits of the Veteran's appeal.  

II.  New and Material Evidence to Reopen the Claim of Service 
Connection 
For Arthritis of the Hands

In a rating decision in April 2002, the RO denied service 
connection for arthritis of the hands on the basis that the 
claimed disability was not shown to have been incurred in 
service.  

In a letter, dated in April 2002, the RO notified the Veteran 
of the adverse determination and of his procedural and 
appellate rights.  The Veteran initiated an appeal of the 
decision within the time allotted, but he did not perfect his 
appeal with a timely filed substantive appeal.  38 C.F.R. 
§ 20.302(b).  Thus, the rating decision by the RO in April 
2002 became final by operation of law, except the claim may 
be reopened if new and material evidence is presented.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.

The pertinent evidence of record at the time of the rating 
decision in April 2002 consisted of service records, which 
showed that the Veteran served on active duty from June 1965 
to September 1974 and that there were no complaints, 
treatment or diagnosis of a hand disability, with the 
exception of a right index finger laceration sustained in 
January 1968.  Records dated after the laceration injury do 
not show continuing problems with the finger.  

As the rating decision in April 2002 by the RO was not timely 
appealed, it became final based on the evidence then of 
record, and new and material evidence is required to reopen 
the claim.  38 U.S.C.A. § 5108.  "New evidence" means 
existing evidence not previously submitted to agency decision 
makers; "material evidence" means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  "New and material evidence" can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The additional pertinent evidence presented since the rating 
decision in April 2002 consists, in part, of medical opinions 
of M.W., M.D., the Veteran's private physician, dated in 
November 2002 and October 2005, wherein it was stated that 
the Veteran's history of rheumatoid arthritis diagnosed in 
March 1999 was likely symptomatic before that time and that 
it was "certainly possible that his rheumatoid arthritis 
symptoms began [in July 1968] and have subsequently 
progressed."  The evidence is new and material because it 
relates to the unestablished fact necessary to substantiate 
that arthritis of the hands may be related to service.  As 
this evidence is new and material, the claim of service 
connection for arthritis of the hands is reopened.  The 
merits of the claim will be discussed herein below.  

III.  Merits of the Claims for Service Connection

A.  Principles of Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

Certain chronic diseases, including arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  A diagnosis of 
PTSD which is based on an examination which relied upon an 
unverified history is inadequate.  See West v. Brown, 7 Vet. 
App. 70, 77-78 (1994).

B.  Analysis

Arthritis of the Hands

Service treatment records show that in January 1968, the 
Veteran was diagnosed with a lacerated right index finger, at 
the tip, across the finger nail.  In July 1968, he complained 
of pain in the radial aspect of the right hand for five days.  
There was no evaluation of the right hand, and there were no 
further complaints referable to the right hand.  Service 
Reports of Medical Examinations dated in September 1968, 
December 1969, January 1973, and September 1974 (for 
separation purposes), reflect that the Veteran's upper 
extremities were clinically evaluated as normal.  The Veteran 
was discharged from service in September 1974.  

Private medical records dated in September 1979 and January 
1980 show complaints of pain in multiple joints, to include 
the hands.  The diagnoses were probable osteoarthritis by 
history in 1979 and questionable osteoarthritis with a 
component of cervical nerve root compression in 1980.  In 
March 2002, X-rays of the hands showed erosive changes that 
were consistent with the stated history of rheumatoid 
arthritis.  The Veteran was followed for rheumatoid 
arthritis, with symptoms that appeared to occur mainly in his 
hands, according to an October 2002 record.  In February 
2003, records indicate a prior medical history of rheumatoid 
arthritis since March 1991.  

A letter from M.W., M.D., dated in November 2002 reflects 
that the Veteran was diagnosed with rheumatoid arthritis in 
March 1999, but likely symptomatic before that date.  In an 
October 2005 letter, Dr. M.W. opined that it was "certainly 
possible" that the Veteran's rheumatoid arthritis symptoms 
began in July 1968 when he complained of pain in the radial 
aspect of the right hand, and had subsequently progressed.  
Dr. M.W. reiterated these statements in March 2008, when she 
indicated that it was "entirely possible that the 
[Veteran's] rheumatoid arthritis began with symptoms during 
the service."  

At the time of a VA examination in March 2007, the Veteran 
reported hand arthritis since 1968.  Following physical 
examination, the examiner diagnosed degenerative arthritis of 
both hands.  The examiner opined that there was no evidence 
that the arthritis was related to the pallet accident in 
1968, when he received a laceration of the finger.  The 
Veteran stated that he went to sick bay over 100 times for 
this, but that nothing was done.  However, in the examiner's 
judgment, the record did not corroborate the Veteran's 
statement.  The examiner reasoned that the right hand 
laceration would not cause diffuse degenerative joint disease 
and there was no evidence of any left hand injury.  

At the time of a VA examination in August 2008, the examiner 
diagnosed bilateral hand rheumatoid arthritis and 
degenerative joint disease.  

Thus, based on the medical evidence in the record, arthritis 
of the hands was not affirmatively shown to have had onset in 
service.  Further, the medical evidence showing this 
disability beginning possibly in 1979, at the earliest, is 
beyond the one-year presumptive period (i.e., the year 
following the date of separation from military service in 
September 1974) for such a condition as a chronic disease 
under 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.306, 3.309.  

Furthermore, there is no competent medical evidence that the 
Veteran's arthritis of the hands is linked to his period of 
active service.  38 C.F.R. § 3.304(d).  The file contains 
opinions in this regard.  

To reconcile the opinions of record and clarify the etiology 
of the Veteran's rheumatoid arthritis and/or degenerative 
joint disease of the hand, the file was sent for an 
independent medical opinion.  In an October 2008 report, 
which entailed an extensive review of the medical record, the 
physician opined that, with the absence of any medical 
documentation of persistent, chronic hand or finger condition 
after the military service, it was most likely that the 
Veteran did not suffer any residual problems involving his 
right hand and fingers related to the injury in the military 
service.  The physician noted that there was no medical 
evidence that related either of the two medical events in the 
service (i.e., those in January and July 1968) to the current 
diagnosis of rheumatoid arthritis.  The physician also opined 
that there was insufficient medical evidence to support that 
the Veteran's current diagnosis of osteoarthritis was related 
to the two aforementioned medical events in the service.  The 
physician noted that the Veteran's occupation after service 
included carpentry and manual work, which required frequent 
usage of the hands and fingers.  The physician reasoned that 
it was more likely than not that the Veteran's osteoarthritis 
of his hands and fingers was related to aging and his 
occupation, which contributed to the deterioration and 
degeneration of the cartilage, giving rise to osteoarthritis.  

Based on a review of the evidence, the Board finds that 
service connection for arthritis of the hands is not 
warranted.  The Veteran was assessed with a right hand 
laceration and complained of right hand pain in 1968.  On 
separation from service, however, the upper extremities were 
clinically evaluated as normal.  The Board views the 
examination report as competent evidence that there was no 
arthritis at that time.  

Moreover, the Board notes that the lack of any evidence of 
continuing arthritis for over 24 years, between the period of 
active duty and the initial evidence confirming arthritis, is 
itself evidence that tends to show that no arthritis was 
incurred as a result of service.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment during 
and after military service, as evidence of whether a 
disability was incurred in service or whether an injury, if 
any, resulted in any chronic or persistent disability which 
still exists currently.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

The Board notes that there are conflicting medical opinions 
as to a nexus between the Veteran's complaints of right hand 
pain in service.  In October 2005 and March 2008, Dr. M.W. 
opined that it was possible that the Veteran's hand problems 
began in service.  In March 2007, a VA examiner opined that 
there was no evidence that the arthritis was related to the 
pallet accident in 1968.  In October 2008, an independent 
examiner, with the benefit of review of the entire record of 
opinions, also opined that there was no medical evidence that 
related either of the two documented medical events in the 
service, that is, those in January and July 1968, to the 
current diagnosis of rheumatoid arthritis or osteoarthritis.   

While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, the 
Board does have the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Obert v. Brown, 5 Vet. App. 30 (1993); 
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches. . . .  As 
is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the adjudicator.  Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another, provided that it 
offers an adequate basis for doing so.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  A physician's access to the claims 
file and the thoroughness and detail of the opinion are 
important factors in assessing the probative value of a 
medical opinion.  Prejean v. West, 13 Vet. 444 (2000).   

The Board notes that the VA examiner in March 2007 and the 
medical expert in October 2008 provided detailed rationale 
for their opinions.  Given the rationale provided for the 
opinions offered and the depth of review of the record prior 
to rendering such opinions, in contrast to that of Dr. M.W., 
the Board finds the March 2007 and October 2008 opinions are 
more persuasive than that of Dr. M.W., and are thus accorded 
more probative weight in determining the etiology of the hand 
arthritis.  

Moreover, the March 2007 and October 2008 opinions are more 
definitive than that of Dr. M.W.'s to the contrary.  There 
are a line of precedent cases discussing the lesser probative 
value of opinions that are equivocal, which essentially state 
that it is possible the condition at issue is attributable to 
the Veteran's military service.  See, e.g., Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); Perman v. Brown, 5 Vet. 
App. 227, 241 (1993); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Winsett v. West, 11 Vet. App. 420, 424 (1998).  These 
cases indicate that, while an absolutely accurate 
determination of etiology is not a condition precedent to 
granting service connection, nor is definite etiology or 
obvious etiology, a doctor's opinion phrased in terms 
tantamount to "may" be related to service is an 
insufficient basis for an award of service connection because 
this is, for all intents and purposes, just like saying the 
condition in question just as well "may or may not" be 
related to service.  Obert v. Brown, 5 Vet. App. 30 (1993).  
See, too, Bloom v. West, 13 Vet. App. 185, 187 (1999) (a 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty).

Although the Veteran is competent to describe hand symptoms 
such as pain, unless a condition is one under case law where 
lay observation has been found to be competent to establish 
the presence or diagnosis of a disability, the determination 
as to the presence or diagnosis of the disability is medical 
question, that is, not capable of lay observation.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997) (on the question of 
whether the veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).  

And as here, the determinative issues involve questions of a 
medical diagnosis, not capable of lay observation, competent 
medical evidence is required to substantiate the claims.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

As the Veteran is a lay person, he is not competent to offer 
a medical diagnosis or an opinion on medical causation, and 
consequently his statements to that effect do not constitute 
favorable medical evidence to support the claim.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

As the only competent evidence of a nexus is unfavorable to 
the claim, and as the Board may consider only independent 
medical evidence to support its finding on the questions of a 
medical diagnosis, not capable of lay observation, or of a 
medical nexus or medical causation, the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

PTSD

The Veteran served on active duty from June 1965 to September 
1974.  The Veteran's service treatment records, including a 
September 1974 Report of Medical Examination for separation 
purposes, contain no findings attributed to a psychiatric 
disorder.  Records from the Vet Center dated beginning in 
March 2006 reflect an assessment of chronic PTSD, related to 
the Veteran's military experiences.  

Thus, the legal requirements of a current diagnosis of PTSD 
and of a medical link between current diagnosis of PTSD and 
the alleged in-service stressors have been met.  The 
remaining question is whether there is credible supporting 
evidence that the alleged in-service stressors actually 
occurred to support the diagnosis of PTSD.  38 C.F.R. § 
3.304(f).

On the question of the occurrence of an in-service stressor 
to support the diagnosis of PTSD, the evidence necessary to 
establish the occurrence of an in-service stressor varies 
depending on whether or not the veteran engaged in combat 
with the enemy.  Gaines v. West, 11 Vet. App. 353, 358 
(1998).

As previously noted, if it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressor is related 
to combat, the veteran's lay testimony regarding the reported 
stressor must be accepted as conclusive evidence as to the 
actual occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).

The phrase "engaged in combat with the enemy" means that 
the veteran must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  The fact that the veteran served in a 
"combat zone" does not necessarily mean that he engaged in 
combat against the enemy.  Whether or not a veteran "engaged 
in combat with the enemy" must be determined through 
recognized citations or other official records.  No single 
item of evidence is determinative, and VA must assess the 
credibility, probative value, and relative weight of each 
item.  Any assertions of combat service are not ignored, but 
are evaluated along with other evidence.  A mere assertion of 
combat service, alone, is insufficient to establish this 
fact.  VAOPGCPREC 12-99; Zarycki v. Brown, 6 Vet. App. 91 
(1993) (mere presence in a combat zone is not sufficient to 
establish combat service).

In several statements and in testimony, the Veteran described 
the following stressors from service.  One stressor entailed 
being hunted by a new marine to the unit (a private and a 
Mexican) with a loaded M14 because the Veteran had refused to 
help the marine when he got into a fight while drunk.  This 
allegedly occurred in February 1971 or March 1971.  The 
Veteran also reported that he was afraid of dying when, 
during his first week in Vietnam in January 1971, sirens had 
sounded after there was a loud noise or boom and he was 
ordered to go to the bunkers.  He also noted that he had 
several mortar drills and "maybe one more possible attack" 
during his stay in Da Nang.  In boot camp, he was the 
recipient of a "blanket party."  He once received a care 
package while in Vietnam that contained dog food.  After 
returning from Vietnam, people threw objects at him and 
called him a "baby killer."  He served as a military 
policeman prior to going to Vietnam, writing tickets, 
breaking up frequent fights, and having problems with the 
merchant marine.  There were numerous occasions when he 
became very sad upon learning of the death of someone he knew 
who had been killed in Vietnam.  

The Veteran's service personnel records do not reflect that 
he served on combat duty.  They show that he served two 
months and 27 days of foreign service, that his military 
occupational specialty was general warehouseman, and that his 
citations included the Vietnam Service Medal.  If a claimant 
did not engage in combat with the enemy, or claimed stressors 
are not related to combat, then the claimant's testimony 
alone is not sufficient to establish the occurrence of the 
claimed stressors, and his testimony must be corroborated by 
credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 
128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, 
service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994); see also Suozzi v. 
Brown, 10. Vet. App. 307, 310- 311 (1997) (corroboration of 
every detail of a claimed stressor, including personal 
participation, is not required; independent evidence that the 
incident occurred is sufficient); Pentecost v. Principi, 16 
Vet. App. 124 (2002).

As for noncombat-related stressors, a January 2006 memo from 
the VA reflects a formal finding on a lack of information 
required to verify stressors in connection with the PTSD 
claim.  The memo cites regulatory and training guidance that 
the stressor descriptions are insufficient for submission to 
the U.S. Army & Joint Services Records Research Center 
(JSRRC), for corroboration of claimed stressors.  In any 
case, the Command Chronology for the H&S Battalion that he 
was assigned to during his Vietnam tour, dated from January 
1971 to February 1971, was obtained, and it does not reflect 
the alleged rocket or mortar attacks experienced upon 
arriving in Vietnam.  As for the other alleged stressors, 
they are too general and largely the type of anecdotal 
experiences that are not independently verifiable.  The 
Veteran has neither alleged that any records were made 
documenting the alleged stressful events, nor provided 
corroborating evidence to verify the occurrence of any such 
claimed stressors or even sufficient details to enable 
verification.  For example, in regard to the alleged incident 
regarding the Mexican marine looking for him with a loaded 
weapon, the Veteran did not furnish his name.  Accordingly, 
inasmuch as the Veteran's military occupational specialty was 
not a military occupation ordinarily associated with combat, 
the claimed in-service stressors require corroboration, and 
his claimed in-service stressors cannot be verified.  

As there is no credible supporting evidence other than the 
Veteran's own statements and testimony that the alleged in-
service, noncombat-related stressors occurred, and to the 
extent that the diagnosis of PTSD was predicated on the 
alleged in-service, noncombat-related stressors, the Board 
rejects the diagnosis of PTSD based on the alleged in-service 
noncombat-related stressors as not in accordance with 38 
C.F.R. § 3.304(f).

To the extent that the Veteran declares that he has PTSD 
related to service, where as here, the determinative issue 
involves a question of a medical diagnosis, competent medical 
evidence is required to substantiate the claim because a 
layperson is not competent to diagnose PTSD, as by regulation 
the diagnosis of PTSD requires medical evidence diagnosing 
the condition in accordance with Diagnostic and Statistical 
Manual of Mental Disorders (DSM- IV).  38 C.F.R. § 3.304(f).  
For this reason, the Board rejects the Veteran's statements 
and testimony as competent evidence that he has PTSD related 
to service, apart from the diagnosis by a Vet Center 
examiner.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

Because the current diagnosis of PTSD is not predicated on 
credible supporting evidence that the alleged in-service 
stressors occurred, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

IV.  Higher Rating for Headache Disorder and Scalp Nerve 
Irritation

A.  General Rating Principles

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

B.  Analysis

The Veteran's service-connected headache disorder with scalp 
nerve irritation is currently assigned a 10 percent 
disability rating under 38 C.F.R. § 4.124a, Diagnostic Codes 
8199-8100.  

Diagnostic Code 8199 indicates that the headache disorder 
with scalp nerve irritation is rated by analogy under a 
closely related injury (in this case, Diagnostic Code 8100 
for migraines) in which not only the functions affected, but 
also the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.

Under Diagnostic Code 8100, migraine headaches with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months are rated 10 percent disabling.  
A rating of 30 percent is warranted for migraine headaches 
with characteristic prostrating attacks occurring on an 
average once a month over last several months.  

At the time of a VA examination in July 2004, the Veteran 
reported headaches about two to three times a day.  He denied 
any lost job time because of the headaches because he was 
able to use sick leave or go home early when he got a 
headache.  He denied history of vomiting, diplopia, or aura 
of these headaches.  He stated that the headaches tended to 
subside after 20 minutes of rest, although they sometimes 
lasted about two to three hours.  He reported that the 
headaches began with a tingling and then spread, causing 
rising of the hair, which was followed by spreading from over 
the ears to the rest of the head region.  He stated that the 
headaches generally started behind the right eye and went 
towards the rest of the head, and that they were more 
pronounced on the right side than on the left side.  Upon 
physical examination, there were no trigger points on the 
head, face, or the cheeks.  The Veteran had abnormal 
paresthesias of the head which triggered the headaches, 
indicating the likelihood of scalp nerve irritation from 
prior head injury.  The examiner diagnosed cephalalgias with 
scalp nerve irritation on the right side in the distribution 
of superficial branches trigeminal nerve.  

Private medical records in October 2005 indicate that the 
Veteran had resolution of chronic daily headache syndrome and 
neuralgia, and only had an occasional headache, as Neurontin 
had been a successful treatment.  It was prescribed in July 
2005, when it was also noted that the Veteran's chronic daily 
headache and neuralgia were responsive to the medication.  

At the time of a VA examination in March 2007, the Veteran 
reported recurring pain and tenderness in the right fronto-
parietal area, radiating to the eye and throat.  He stated 
that he was able to go to work but required medication when 
the headache attacks occurred.  It was noted that he 
previously took gabapentin (Neurontin) in 2006, but that he 
was not currently taking any medication [although a March 
2007 VA outpatient record indicates that his headaches were 
stable with gabapentin].  He reported that the headache 
attacks averaged 5 times per day and each attack lasted for 3 
hours.  He stated that the symptoms occurred intermittently, 
as often as 5 times daily with each occurrence lasting for 3 
hours.  He reported that the ability to perform daily 
functions during flare-ups was more difficult.  He stated 
that there was no functional impairment resulting from the 
condition.  Upon physical examination, the cranial nerves 
were normal and coordination was within normal limits.  The 
examiner diagnosed cluster headache.  

Private records dated in January 2008 indicate a complaint of 
head pain, lasting from 20 minutes to several hours, multiple 
times a day.  The Veteran reported that the pain seemed to 
make him cease his activities at the time.  It was advised 
that he schedule his medication (Neurontin or gabapentin), 
rather than take it on an as-needed basis.  

A VA outpatient record dated in June 2008 indicates that the 
Veteran complained of headaches everyday, the severity of 
which varied daily, but that medication and lying down 
helped.  The assessment was headaches, stable with 
gabapentin.  

At the time of a VA examination in August 2008, the Veteran 
reported that headaches were located in the right temple 
area.  He stated that he experienced headaches on the average 
of four times per day lasting for two hours each.  He 
reported that he was forced to rest until the headaches went 
away or take medication, which limited his ability to perform 
daily functions during flare-ups.  Upon physical examination, 
cranial nerves were normal and coordination was within normal 
limits.  The examiner diagnosed migraine and scalp nerve 
irritation.  

In considering the medical evidence of record, the Veteran's 
headache disorder with scalp nerve irritation is controlled 
by medication.  The daily symptoms reported by the Veteran 
have not been described by medical professionals as 
prostrating attacks or characteristic of migraines, and 
prostrating attacks are not otherwise shown.  As 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months are not shown, an 
evaluation in excess of 10 percent based on an analogous 
rating to migraine headaches (Code 8100) is not warranted.  
The Board has considered rating the Veteran's headache 
disorder with scalp nerve irritation using different 
diagnostic codes but finds no appropriate diagnostic code 
that would result in a higher rating.

The Board finds no basis upon which to predicate the 
assignment of "staged" ratings.  During the relevant 
period, the competent evidence does not show fluctuation in 
the severity of the Veteran's headaches to the degree that 
staged ratings would be appropriate.

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, the 
disability picture is not so exceptional or unusual as to 
render impractical the application of the regular schedular 
criteria.  For example, the record does not suggest that the 
headache disorder and scalp nerve irritation require frequent 
hospitalization or cause marked interference with employment.  
In fact, it appears that he was able to go to work despite 
the headache attacks and that he took medication to control 
the attacks.  For this reason, the Board finds no basis to 
refer this case for consideration of an extraschedular 
rating.


						(ORDER ON THE NEXT PAGE)


ORDER

As new and material evidence has been presented, the claim of 
service connection for arthritis of the hands is reopened, 
and to this extent only the appeal is granted.

Entitlement to service connection for arthritis of the hands, 
on the merits, is denied.  

Entitlement to service connection for PTSD is denied.  

Entitlement to an evaluation in excess of 10 percent for 
headache disorder and scalp nerve irritation is denied.  



____________________________________________
Debbie A. Riffe
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


